    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 0:19-61069-CV-WPD-DIMITROULEAS/SNOW

        MARK W. LILLY and SIMPLIFY BIZ,
        INC.,

                        Plaintiffs,

                  vs.

        SANTANDER CONSUMER USA INC.
        d/b/a CHRYSLER CAPITAL and
        ENTEPRISE FINANCIAL GROUP, INC.
        d/b/a EFG COMPANIES,

                    Defendants.
        _____________________________________/

                    ENTERPRISE FINANCIAL GROUP, INC.’S MOTION TO DISMISS
                 AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

                  Defendant, Enterprise Financial Group, Inc. (hereafter, “EFG”), by and through its

        undersigned counsel, and pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby moves to

        dismiss the Amended Complaint of the Plaintiffs, Mark W. Lilly and Simplify Biz, Inc.

        (hereafter, the “Plaintiffs”), with prejudice, for failure to state a claim as a matter of law. In

        support of this motion, EFG states as follows:

                                              INTRODUCTION

                  Plaintiffs’ entire claim against Defendant EFG is based on an EFG copyright notice

        appearing on the reverse side of a sales aid used by co-Defendant Santander Consumer USA Inc.

        d/b/a Chrysler Capital (“Chrysler Capital”).     Plaintiffs do not (and cannot) allege a single

        trademark use of their purported trademark ONLY PAY FOR WHAT YOU USE by EFG.

        Instead, Plaintiffs attempt to cobble together a trademark infringement claim based on the fair,

        good faith and descriptive use of a commonly used phrase. This is not trademark infringement,




4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 2 of 8



        as a matter of law. For all the reasons set forth in the Motion to Dismiss filed by Chrysler

        Capital [Dkt. No. 34], hereby incorporated and adopted by reference, and as further detailed

        herein, Plaintiffs’ Amended Complaint should be dismissed, with prejudice.

                                    STATEMENT OF ALLEGED FACTS

                 1.    Plaintiff Lilly claims to be the owner of the mark ONLY PAY FOR WHAT YOU

        USE, registered for use with “business marketing services in connection with selling and leasing

        motor vehicles.” (Dkt. No. 20, Am. Compl. at ¶¶ 1 and 25).

                 2.    Without providing any details or examples of use, the Amended Complaint

        alleges that this trademark is used, through some mysterious combination of Plaintiff Lilly and

        his related companies, Simplify Biz, Inc., a co-plaintiff, and Maxwell Marketing, Inc., a third

        party, to sell or license business marketing and consulting services and materials in connection

        with selling and leasing motor vehicles to automotive dealerships. (Id. at ¶¶ 29-37).

                 3.    Chrysler Capital is alleged to be a “specialized consumer finance company

        focused on vehicle finance and third-party servicing,” which offers a full spectrum of motor

        vehicle financing products and services under the “Chrysler Capital” brand. (Id. at ¶¶ 40-42).

                 4.    Plaintiffs allege that EFG is a competitor that “offers and provides consulting

        services to automotive lenders and dealerships in connection with developing and training

        employees about vehicle finance (e.g. leasing) and insurance programs.” (Id. at ¶¶ 43-46).

                 5.    Plaintiffs allege generally that EFG provided marketing and/or consulting services

        to Chrysler Capital for its auto leasing program “including: (a) associated customer-targeted

        promotional materials … and/or (b) training instruction and/or materials.” (Id. at ¶ 47).




                                                        2
4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 3 of 8



                 6.    Without differentiating between EFG or Chrysler Capital, Plaintiffs allege that

        “Defendants utilized and/or incorporated” the mark in connection with Chrysler Capital’s auto

        leasing program. (Id. at ¶ 55).

                 7.    The allegedly infringing conduct is based on two purported uses of the phrase

        ONLY PAY FOR WHAT YOU USE: on a lease sales aid used by Chrysler Capital and a video

        posted on Chrysler Capital’s website.       (Id. at ¶ 56); see also Exhibit 3 to the Amended

        Complaint. The only connection between these materials and EFG appears to be the EFG

        copyright notice appearing on one side of the lease sales aid, not even on the side of the page

        where the purported mark appears. As for the video, Plaintiffs do not allege (nor could they

        allege) that EFG prepared or produced the video.

                 8.    Plaintiffs do not allege any use of the mark on EFG’s website or on any of EFG’s

        own promotional materials. Instead, Plaintiffs spend the majority of the pleading improperly

        grouping Defendants together and making conclusory statements about “Defendants’ wrongful

        use” of the mark. (Am. Compl. at ¶¶ 62-65).

                 9.    Plaintiffs allege that they sent a demand letter and had communications with

        Chrysler Capital about the allegedly infringing use of the mark prior to filing the lawsuit. (Id. at

        ¶¶ 66-68). Plaintiffs, however, do not allege any pre-suit contact with EFG.

                 10.   Plaintiffs originally filed suit only against Chrysler Capital. (Dkt. No. 1). Then,

        months later in July of 2019, and without any prior notice, Plaintiffs added EFG to this lawsuit.




                                                         3
4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 4 of 8



                                                  ARGUMENT

            I.       RULE 12(B)(6) STANDARD FOR DISMISSAL BASED ON FAILURE TO
                     STATE A CLAIM

                 “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

        accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

        U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).1 Although

        this pleading standard does not require overly detailed factual allegations, it “demands more than

        an unadorned, the-defendant-unlawfully-harmed me accusation.” Id. (citing Twombly, 550 U.S.

        at 555). A complaint cannot rest on “labels and conclusions” or a “formulaic recitation of the

        elements of a cause of action,” Twombly, 550 U.S. at 555, and alleging “[t]he mere possibility

        the defendant acted unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v.

        Coca-Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009) (citing Iqbal, 556 U.S. at 678) (emphasis

        added). In other words, merely pleading legal conclusions without specific factual support will

        not cut it, and a complaint that does no more than couch legal conclusions as factual allegations

        is doomed to fail, because legal conclusions “are not entitled to assumption of truth.” Iqbal, 556

        U.S. at 679 (“While legal conclusions provide the framework for a complaint, they must be

        supported by factual allegations.”); see also id. at 678 (“Threadbare recitals of the elements of a

        cause of action, supported by mere conclusory statements, do not suffice”); Twombly, 550 U.S.

        at 555 (the court need not “accept as true a legal conclusion couched as a factual allegation”);



                 1
                  In Twombly, the Supreme Court rejected the oft-quoted proposition that “a complaint
        should not be dismissed for failure to state a claim unless it appears beyond doubt that the
        plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”
        Twombly, 550 U.S. at 563 (holding that “[t]he phrase is best forgotten as an incomplete, negative
        gloss on an accepted pleading standard,” and that the phrase “has earned its retirement”). See
        also Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289-90 (11th Cir. 2010) (recognizing
        that Twombly identified a new “plausibility standard”).


                                                         4
4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 5 of 8



        Sinaltrainal, 578 F.3d at 1260 (“‘unwarranted deductions of fact’ in a complaint are not admitted

        as true for purpose of testing the sufficiency of plaintiff’s allegations”).

                  Practically, following Twombly and Iqbal, federal courts considering motions to dismiss

        should apply a “two-pronged approach:” 1) eliminate any allegations in the complaint that are

        merely legal conclusions; and 2) where there are well-pleaded factual allegations, “assume their

        veracity and then determine whether they plausibly give rise to an entitlement to relief.” Am.

        Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010), citing Iqbal, 129 S. Ct. at

        1950. In doing so, courts may infer from the factual allegations in the complaint “obvious

        alternative explanation[s],” which suggest lawful conduct rather than the unlawful conduct the

        claimant would ask the court to infer. Id. (citing Iqbal, 129 S. Ct. at 1951-52 and Twombly, 550

        U.S. at 567). “In making this assessment of plausibility on a case specific basis, the Court also

        uses its own judicial experience and common sense.” Se. Clinical Nutrition Ctrs. v. Mayo

        Found., 135 F. Supp. 3d 1267, 1270 (N.D. Ga. 2013) (granting motion to dismiss trademark

        infringement claims with prejudice).

                  With these standards in mind, Plaintiffs’ Amended Complaint, which is chock-full of

        conclusory statements, and utterly lacking in factual support, must be dismissed, with prejudice.

            II.      DEFENDANTS’ USE OF THE PHRASE “ONLY PAY FOR WHAT YOU
                     USE” IS NOT ACTIONABLE TRADEMARK USE.

                  As articulated in Chrysler Capital’s Motion to Dismiss [Dkt. No. 34], there is no legal

        basis for Plaintiffs’ trademark infringement claims because there is no trademark use of the

        phrase ONLY PAY FOR WHAT YOU USE by Defendants. EFG hereby incorporates by

        reference the arguments made by Chrysler Capital in its Motion to Dismiss. [Dkt. No. 34] Since

        Plaintiffs group both Defendants together throughout the Amended Complaint, those arguments

        apply with equal force to EFG. In fact, the claims against EFG are even more unsubstantiated


                                                           5
4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 6 of 8



        because Plaintiffs do not cite a single use of the trademark by EFG in connection with the sale of

        EFG’s own goods or services.

                 Even assuming, for purposes of this motion only, that the phrase ONLY PAY FOR

        WHAT YOU USE is entitled to trademark protection, Plaintiffs have not alleged that Defendant

        EFG used such terms for trademark purposes, i.e., as an indicator of the source or quality of

        EFG’s own business marketing and consulting services. Plaintiffs point to a lease sales aid that

        uses the term “Only Pay for What You Use” in a descriptive manner as it relates to lease services

        provided by Chrysler Capital and in a video clip from Chrysler Capital’s website. See Amended

        Complaint, Dkt. No. 20, at ¶ 56 and Exhibit 3 to the Amended Complaint. Plaintiffs, however,

        do not allege (and cannot allege) that EFG uses the mark to sell its marketing and consulting

        services. Plaintiffs do not cite any use of the phrase by EFG to promote its service on EFG’s

        website or on any promotional materials used by EFG to sell its goods and services. Instead, the

        entire claim against EFG is based on a fleeting statement that describes the goods or services of

        co-defendant Chrysler Capital. The Lanham Act, however, “forbids a trademark registrant to

        appropriate a descriptive term for [its] exclusive use and so prevent others from accurately

        describing a characteristic of their goods.” Se. Clinical Nutrition Ctrs. 135 F. Supp. at 1276

        (quoting Int’l Stamp Art, Inc. v. U.S. Postal Serv., 456 F.3d 1270, 1274 (11th Cir. 2006), and

        Soweco, Inc. v. Shell Oil Co., 617 F.2d 1178, 1185 (5th Cir. 1980)); see also 15 U.S.C. §

        1115(b)(4). Because a descriptive use of the words protected by a trademark is permissible and

        not actionable, Plaintiffs’ Amended Complaint should be dismissed pursuant to Federal Civil

        Procedure Rule 12(b)(6).




                                                        6
4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 7 of 8



                                                  CONCLUSION

                 Plaintiffs should not be permitted to stifle legitimate use of the commonly used phrase

        “Only Pay For What You Use.” Plaintiffs have not alleged, and, more importantly, cannot ever

        allege, that Defendants are using this phrase in anything other than a non-trademark, good faith,

        descriptive manner. There is simply no way for Plaintiffs to plead themselves around this

        reality. Therefore, Plaintiffs’ Amended Complaint should be dismissed in its entirety, with

        prejudice.

                 WHEREFORE, Defendant EFG respectfully requests that this Court dismiss Plaintiffs’

        Amended Complaint, with prejudice, and enter such further relief as this Court deems proper.



                                                               Respectfully submitted,

                                                               /s/Laura Ganoza________
                                                               Laura Ganoza
                                                               Florida Bar No. 118532
                                                               lganoza@foley.com
                                                               Angelica L. Novick
                                                               Florida Bar No. 105069
                                                               anovick@foley.com
                                                               FOLEY & LARDNER LLP
                                                               2 South Biscayne Boulevard, Suite 1900
                                                               Miami, FL 33131-1832
                                                               Telephone: (305) 482-8400
                                                               Facsimile: (305) 482-8600


                                         CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on September 6, 2019, I electronically filed the foregoing

        document with the Clerk of the Court using the CM/ECF system, which will send notification of

        such filing to all counsel listed on the attached Service List.


                                                               /s/Laura Ganoza ___
                                                               Laura Ganoza

                                                          7
4850-1775-7603
    Case 0:19-cv-61069-WPD Document 36 Entered on FLSD Docket 09/06/2019 Page 8 of 8




                                                  SERVICE LIST
                              Lilly, et al. v. Santander Consumer USA Inc., et al.
                                  Case No. 0:19-cv-WPD-Dimitrouleas/Snow

        Attorneys for Plaintiffs:
        David Tamaroff
        dtamaroff@forthepeople.com
        Morgan & Morgan P.A.
        703 Waterford Way, Suite 1050
        Miami, FL 33126
        Tel: (305) 929-1922
        Fax: (305) 929-1941
        Aiman Farooq
        afarooq@forthepeople.com
        Morgan & Morgan P.A.
        600 North Pine Island Road, Suite 400
        Plantation, FL 33324
        Tel: (954) 318-0268
        Fax: (954) 327-3024

        Attorneys for Defendant, Santander Consumer USA Inc.
        Daniel J. Fiorello
        Locke Lord LLP
        777 South Flagler Drive
        Suite 215, East Tower
        West Palm Beach, FL 33401
        Tel: (561) 671-6904
        daniel.fiorello@lockelord.com

        Rory J. Radding
        H. Straat Tenney
        Locke Lord LLP
        Brookfield Place
        200 Vesey Street, 20th Floor
        New York, NY 10281
        Tel: (212) 912-2858
        rory.radding@lockelord.com
        straat.tenney@lockelord.com




                                                       8
4850-1775-7603
